Citation Nr: 0802180	
Decision Date: 01/18/08    Archive Date: 01/29/08

DOCKET NO.  00-20 895A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a disability evaluation greater than 
40 percent for mechanical low back pain with degenerative 
arthritis.

2.  Entitlement to an initial disability evaluation greater 
than 10 percent for residuals, status-post fractures of the 
right middle and right ring fingers.

3.  Entitlement to service connection for chronic fatigue, a 
skin rash, headaches, muscle and joint pain, sleep 
disturbance, memory loss, respiratory problems, and 
gastrointestinal problems, each to include as secondary to an 
undiagnosed illness.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs




WITNESSES AT HEARING ON APPEAL

Appellant & his spouse


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The veteran had active service from January 1976 to June 1977 
in the U.S. Navy, a period of active duty for training 
(ACDUTRA) in September 1980, active service in the U.S. Army 
from November 1990 to July 1991, and additional U.S. Army 
National Guard service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 1999 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama, which denied the veteran's claim for 
service connection for post-traumatic stress disorder (PTSD); 
a May 2000 rating decision which granted the veteran's claim 
for service connection for residuals, status-post fracture of 
the right middle and right ring fingers, assigning a 
10 percent rating effective July 29, 1994, and also granted 
the veteran's claim for an increased disability evaluation 
for mechanical low back pain with degenerative arthritis, 
assigning a 40 percent rating effective November 22, 1999, 
and denied the veteran's service connection claim for PTSD; 
and on appeal of a February 2001 rating decision which denied 
the veteran's claims for service connection for chronic 
fatigue, headaches, muscle and joint pain, sleep disturbance, 
memory loss, respiratory problems, and gastrointestinal 
problems, each to include as secondary to an undiagnosed 
illness.  

The veteran disagreed with the March 1999 rating decision 
later that same month.  The May 2000 rating decision was 
issued to the veteran and his service representative in June 
2000.  The veteran disagreed with this decision later in June 
2000, seeking a higher initial rating for service-connected 
residuals, status-post fracture of the right middle and right 
ring fingers, an increased rating for service-connected 
mechanical low back pain with degenerative arthritis, and 
service connection for PTSD.  He perfected a timely appeal on 
these claims in October 2000 and requested a Travel Board 
hearing.  The veteran disagreed with the February 2001 
decision later that same month and perfected a timely appeal 
in August 2001.  A Travel Board hearing was held at the RO in 
February 2002 before the undersigned Veterans Law Judge.

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  Separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

In June 2003, the Board remanded the veteran's claims to the 
RO via the Appeals Management Center (AMC) in Washington, 
D.C., for additional development.

In a March 2006 rating decision, the RO granted the veteran's 
claim for service connection for PTSD, assigning a 50 percent 
evaluation effective October 23, 2000.  There is no 
subsequent correspondence from the veteran expressing 
disagreement with the rating or effective date assigned.  
Accordingly an issue relating to PTSD is no longer in 
appellate status.  See Grantham v. Brown, 114 F .3d 1156 
(1997).

The issues of entitlement to service connection for sleep 
disturbance and for memory loss, each to include as secondary 
to an undiagnosed illness, are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify you if further action is required on your part.




FINDINGS OF FACT

1.  There is no clinical evidence that the veteran's service-
connected mechanical low back pain with degenerative 
arthritis has resulted in unfavorable ankylosis of the 
thoracolumbar spine or the entire spine.

2.  There is no clinical evidence that the veteran's service-
connected residuals, status-post fractures of the right 
middle and right ring fingers, has resulted in favorable or 
unfavorable ankylosis of the affected digits or significant 
limitation of motion.

3.  The veteran's complaints of fatigue, a skin rash, 
headaches, muscle and joint pain, respiratory problems, and 
gastrointestinal problems all have been medically attributed 
to diagnosed conditions, and the competent medical evidence 
demonstrates that they are not related to service.

4.  There is no competent medical evidence that the veteran 
experiences any current disability from his complained of 
skin rash, muscle and joint pain, respiratory problems, or 
gastrointestinal problems that could be related to an 
incident of or finding recorded during active service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation 
greater than 40 percent for mechanical low back pain with 
degenerative arthritis have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, 
Diagnostic Code 5010-5292 (prior to September 26, 2003); 
38 C.F.R. §§ 4.71a, Diagnostic Code 5010-5242 (effective 
September 26, 2003).   

2.  The criteria for entitlement to a disability evaluation 
greater than 10 percent for residuals, status-post fractures 
of the right middle and right ring fingers, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.71a, Diagnostic Code 5223 (2007).

3.  Service connection for disability manifested by fatigue; 
a skin rash; headaches; muscle and joint pain; respiratory 
problems; and gastrointestinal problems, to include as 
secondary to an undiagnosed illness, is not warranted. 38 
U.S.C.A. §§ 1110, 1117 (West 2002); 38 C.F.R. §§ 3.303, 3.317 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.  The notice 
must be provided to a claimant before the initial unfavorable 
adjudication by the agency of original jurisdiction (AOJ).  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to the veteran's service connection claims and 
his claim of entitlement to a disability evaluation greater 
than 40 percent for mechanical low back pain, and pursuant to 
the Board's June 2003 remand, the RO provided the appellant 
with VCAA notice in September 2003.  The RO also provided the 
appellant with notice of the Dingess requirements in March 
2006.  Although this notice was provided after the May 2000 
and February 2001 RO decisions that are the subject of the 
current appeal, the claimant has had the opportunity to 
submit additional argument and evidence and to participate 
meaningfully in the adjudication process.  All of the 
veteran's claims were subsequently readjudicated in a 
supplemental statement of the case (SSOC) issued in July 
2006, following the provision of notice.  The veteran has not 
alleged any prejudice as a result of the untimely 
notification, nor has any been shown.  As the claims of 
service connection are denied herein, and as the claim for a 
disability evaluation greater than 40 percent for mechanical 
low back pain with degenerative arthritis also is denied 
herein, no new disability ratings or effective dates for an 
award of benefits will be assigned.  Accordingly, any defect 
with respect to that aspect of the notice requirement is 
rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993); see also Dingess, supra.

With respect to the veteran's claim for an initial disability 
evaluation greater than 10 percent for residuals, status-post 
fractures of the right middle and right ring fingers, the 
veteran is challenging the initial evaluation assigned 
following the grant of service connection.  In cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated, it 
has been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  See Dingess, 19 Vet. 
App. at 490-91.  Thus, because the notice that was provided 
in connection with the grant of service connection was 
legally sufficient, VA's duty to notify has been satisfied.

VA has obtained service medical records, Social Security 
Administration (SSA) records, assisted the veteran in 
obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issue on appeal have 
been obtained and associated with the veteran's claims file; 
the veteran has not contended otherwise.



Service Connection

The veteran contends that he incurred fatigue, a skin rash, 
headaches, muscle and joint pain, sleep disturbance, memory 
loss, respiratory problems, and gastrointestinal problems 
while on active service in the Persian Gulf War in 1991 or as 
the result of an undiagnosed illness incurred during such 
service.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  
Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

If there is no evidence of a chronic condition during 
service, or an applicable presumptive period, then a showing 
of continuity of symptomatology after service may serve as an 
alternative method of establishing the second and/or third 
element of a service connection claim.  See 38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  
Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of postservice continuity of the same 
symptomatology" and (3) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the postservice symptomatology.  Evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  If service 
connection is established by continuity of symptomatology, 
there must be medical evidence that relates a current 
condition to that symptomatology.  
See Savage, 10 Vet. App. at 495-498.

Service connection may be established for a Persian Gulf 
veteran who exhibits objective indications of chronic 
disability which cannot be attributed to any known clinical 
diagnosis, but which instead results from an undiagnosed 
illness that became manifest either during active service in 
the Southwest Asia theater of operations during the Persian 
Gulf War, or to a degree of 10 percent or more not later than 
December 31, 2011. 38 C.F.R. § 3.317(a)(1) (2007).  A 
"Persian Gulf veteran" is one who served in the Southwest 
Asia theater of operations during the Persian Gulf War. Id.

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification. 
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic. The 6-month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest. A disability referred to in 
this section shall be considered service-connected for the 
purposes of all laws in the United States. 38 C.F.R. § 
3.317(a)(2)-(5).

Effective March 1, 2002, the law affecting compensation for 
disabilities occurring in Persian Gulf War veterans was 
amended. 38 U.S.C.A. §§ 1117, 1118. Essentially, these 
changes revised the term "chronic disability" to "qualifying 
chronic disability," and involved an expanded definition of 
"qualifying chronic disability" to include: (a) an 
undiagnosed illness, (b) a medically unexplained chronic 
multi-symptom illness (such as chronic fatigue syndrome, 
fibromyalgia, and irritable bowel syndrome) that is defined 
by a cluster of signs or symptoms, or (c) any diagnosed 
illness that the Secretary determines, in regulations, 
warrants a presumption of service connection. 38 U.S.C.A. § 
1117(a)(2)(B); 38 C.F.R. § 3.317.

The term "medically unexplained chronic multisymptom illness" 
means a diagnosed illness without conclusive pathophysiology 
or etiology, that is characterized by overlapping symptoms 
and signs and has features such as fatigue, pain, disability 
out of proportion to physical findings, and inconsistent 
demonstration of laboratory abnormalities. Chronic 
multisymptom illnesses of partially understood etiology and 
pathophysiology will not be considered medically unexplained. 
38 C.F.R. § 3.317(a)(2)(ii).

With claims based on undiagnosed illness, the veteran is not 
required to provide competent evidence linking a current 
disability to an event during service. Gutierrez v. Principi, 
19 Vet. App. 1 (2004). Signs or symptoms that may be a 
manifestation of an undiagnosed illness or a chronic multi-
symptom illness include: fatigue, unexplained rashes or other 
dermatological signs or symptoms, headache, muscle pain, 
joint pain, neurological signs and symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the upper or lower respiratory system, sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, and 
menstrual disorders. 38 U.S.C.A. § 1117(g); 38 C.F.R. § 
3.317(b).

Section 1117(a) of Title 38 of the United States Code 
authorizes service connection on a presumptive basis only for 
disability arising in Persian Gulf veterans due to 
"undiagnosed illness" and may not be construed to authorize 
presumptive service connection for any diagnosed illness, 
regardless of whether the diagnosis may be characterized as 
poorly defined. VAOPGCPREC 8-98 (Aug. 3, 1998).

Compensation may be paid under 38 C.F.R. § 3.317 for 
disability which cannot, based on the facts of the particular 
veteran's case, be attributed to any known clinical 
diagnosis. The fact that the signs or symptoms exhibited by 
the veteran could conceivably be attributed to a known 
clinical diagnosis under other circumstances not presented in 
the particular veteran's case does not preclude compensation 
under § 3.317. Id.

A review of the veteran's relevant service medical records 
shows that, on redeployment physical examination in May 1991, 
the veteran reported a history of painful joints and 
recurrent back pain.  The in-service examiner stated that the 
veteran first experienced bilateral knee, back, and right 
shoulder joint pain when on night maneuvers.  This examiner 
also stated that the veteran's low back pain radiated in to 
his right leg.  Clinical evaluation was completely normal 
except for tenderness to palpation in the lumbar spine.  The 
veteran was treated for low back pain and bilateral shoulder 
complaints during active service.  

On Medical Board examination in August 1991, the veteran 
reported a history of painful joints, a painful or "trick" 
shoulder or elbow, and recurrent back pain.  The in-service 
examiner noted that the veteran had injured his back in 
December 1990 and also experienced left hip pain.  Clinical 
evaluation was completely normal except for mechanical low 
back pain and early degenerative arthritis.  A chest x-ray 
had shown a suboptimal inspiratory result with no gross 
cardiopulmonary abnormality.  The Medical Board recommended 
that the veteran not continue on active duty.

The veteran's service personnel records show that he served 
in Saudi Arabia from February to June 1991.  His medals 
included the Southwest Asia Service Medal with 2 Bronze 
Service Stars.  

VA clinical records show that an August 1994 chest x-ray was 
normal.  VA x-rays taken in October 1994 of  the veteran's 
ankles, right hip, and elbows were normal.  X-rays of the 
veteran's right shoulder showed possible rotator cuff 
degenerative changes.  X-rays of the veteran's left hip 
showed that avascular necrosis of the femoral head could not 
be excluded.  VA x-rays taken in January 1995 of the 
veteran's bilateral hips, right hand, right knee, and right 
hip all were normal.
 
On VA examination in March 1995, the veteran's complaints 
included right knee pain and skin rash on both legs.  
Physical examination showed an area 2 centimeters in diameter 
of dry, indurated skin with thickening at both shins.  The 
diagnoses included neurodermatitis of both legs.

On VA examination in August 1995, the veteran complained of 
severe joint pains, headaches, and trouble breathing.  
Physical examination showed a rash on the ankles and a skin 
lesion on the inner left thigh, slow and relaxed 
respirations, clear lungs, and a normal digestive system.  
Range of motion testing of the ankles, knees, and elbows was 
within normal limits.  Neurological examination was intact.  
The diagnoses included dermatitis, dyspnea on exertion and 
wheezing by history with a normal examination and normal 
pulmonary function testing, arthralgia of multiple joints, 
and constant tension headaches.

The veteran complained of constant headaches on VA outpatient 
treatment in September 1995.  The assessment was right mild 
hemiparesis with sensory loss and headaches.  A private 
cranial computerized tomography (CT) scan taken in October 
1995 was normal.  The VA examiner noted on outpatient 
treatment in April 1996 that the veteran's head CT was 
negative.  The impression was multiple somatic complaints 
with headaches, numbness, questionable weakness, and pain.  

On VA outpatient treatment in May 1996, the veteran 
complained of progressive right sided numbness and weakness 
accompanied by bioccipital headaches and forgetfulness.  The 
assessment was most likely conversion disorder versus 
malingering.  Following subsequent outpatient treatment in 
May 1996, the assessment included chronic daily tension-type 
headaches.

On VA examination in December 1996, the veteran complained of 
multiple joint pains, headaches, stomach and bowel problems, 
a skin rash, headaches, and breathing problems.  Physical 
examination showed a 1 centimeter slight ulcerated lesion on 
the left inner thigh and no other lesions, slow breathing 
with no cough, clear lungs, grade II mixed hemorrhoids, and a 
normal stomach and genitourinary system.  Neurological 
examination was normal.  There was a full range of motion in 
the veteran's hips, knees, ankles, elbows, wrists, and 
shoulders.  X-rays of these joints all were normal.  The 
diagnoses included non-specific dermatitis, headaches, no 
objective evidence of breathing problems, irritable bowel 
syndrome, hemorrhoids, and multiple joint pains with limited 
objective findings.

A review of private treatment records from M.J., M.D. (-
initial used to protect privacy) (Dr. M.J.) , shows that the 
veteran was treated for reflux esophagitis in December 1988 
and for costochondritis of the left rib in January 1995.  A 
chest x-ray in December 1995 was within normal limits.

A review of private treatment records from Dr. B.E.R. shows 
that the veteran was treated for fatigue in December 1999.

A review of the veteran's SSA records shows that, on private 
outpatient treatment in February 2001, he complained of 
chronic neck and right shoulder problems.  Physical 
examination showed a mildly decreased range of motion in the 
right shoulder and decreased range of motion in the right hip 
with spastic weakness.  The diagnoses included degenerative 
joint disease of the right shoulder and hip.  

Following private outpatient treatment with Dr. S.S. in June 
2001, the assessment included gastroesophageal reflux disease 
(GERD).

The veteran was awarded SSA disability benefits in June 2002 
for disorders of the muscle, ligament, and fascia.

The veteran received multiple VA examinations in March 2005.  
The VA examiner reviewed the claims file prior to each 
examination.  The assessment included status-post surgery for 
hiatal hernia and gallbladder, emesis 3 times per week of 
unknown etiology, headaches of unknown cause, status-post 
cerebrovascular accident with residuals of numbness on the 
right side of the body and weakness, a rash on the right 
lower leg of unknown cause, and scars on the left upper inner 
thigh from removal of some skin lesions which were of unknown 
cause.

The veteran received additional multiple VA examinations in 
March 2006.  The VA examiner reviewed the claims file prior 
to each examination.  The assessment included no digestive 
condition, no objective evidence to support the veteran's 
subjective neurologic complaints, chronic left hip strain due 
to a childhood fracture with post-surgical changes, no 
objective evidence of joint disease in all joints other than 
the left hip, neurodermatitis, no chronic skin disease, no 
undiagnosed illness, no chronic lung disease, and subjective 
complaints of fatigue related to poor sleep quality.  

Following these examinations in March 2006, the VA examiner 
concluded that it was at least as likely as not that the 
veteran's fatigue was related to his poor sleep quality and 
his perception of fatigue was due to a lack of fitness and 
his sedentary lifestyle; it was at least as likely as not 
that the veteran's neurodermatitis was related to his anxiety 
and a chronic scratch/itch cycle; it was at least as likely 
as not that the veteran had no clinically significant joint 
problem other than in his left hip; and it was not at least 
as likely as not that the veteran's current tension headaches 
were related to active service and it was more likely that 
the current tension headaches were related to depression and 
anxiety.

The Board finds that the preponderance of the evidence is 
against the veteran's claims for service connection for 
fatigue, a skin rash, headaches, muscle and joint pain, 
respiratory problems, and gastrointestinal problems, each to 
include as secondary to an undiagnosed illness.  The evidence 
does not establish service connection for any of these 
claimed disabilities on a direct basis because there is no 
competent medical evidence, including a medical nexus 
opinion, linking any of these complaints to an incident of or 
finding recorded during active service.  And, as noted above, 
the VA examiner concluded in March 2006 that the veteran's 
complained of fatigue, a skin rash, headaches, muscle and 
joint pain, respiratory problems, and gastrointestinal 
problems were not related to active service.  Further, the 
Board notes that there is no objective medical evidence that 
the veteran currently experiences any disability as a result 
of his claimed chronic skin disease, joint pain (except in 
the left hip), respiratory problems, or gastrointestinal 
problems that could be related to an incident of or finding 
recorded during active service.

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has a 
disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Simply put, service connection is not warranted in the 
absence of proof of a present disability.

Service connection under 38 C.F.R. § 3.317 also is precluded 
for the veteran's claimed fatigue, skin rash, headaches, 
muscle and joint pain, respiratory problems, and 
gastrointestinal problems.  Each of these symptoms or 
complaints have been attributed to known clinical diagnoses.  
VAOPGCPREC 8-98 (Aug. 3, 1998).  The Board recognizes that, 
in March 2005, the VA examiner attributed the veteran's rash 
on the right lower leg, scar on the left upper inner thigh 
from removal of skin lesions, and headaches to an unknown 
cause.  However, this VA examiner did not provide an opinion 
as to whether there was a nexus between any of these claimed 
disabilities and active service.  And, as noted, the VA 
examiner subsequently concluded in March 2006 that the 
veteran's claimed skin rash and headaches were not related to 
active service and that the veteran did not experience any 
disability as a result of an undiagnosed illness.  Thus, even 
if the VA examiner's March 2005 opinion is viewed in the 
light most favorable to the veteran, it does not establish 
service connection for the veteran's claimed skin rash and 
headaches as secondary to an undiagnosed illness.  

Additional evidence in support of the veteran's claims are 
his own lay assertions and February 2002 Travel Board hearing 
testimony.  As a lay person, the veteran is not competent to 
opine on medical matters such as the etiology of medical 
disorders.  The record does not show, nor does the veteran 
contend, that he has specialized education, training, or 
experience that would qualify him to provide an opinion on 
this matter.  Accordingly, the veteran's lay statements are 
entitled to no probative value.  See Cromley v. Brown, 7 Vet. 
App. 376, 379 (1995); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

Increased Rating for Low Back Pain

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be 
determined, the average impairment of earning capacity. 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2007). Separate diagnostic 
codes identify the various disabilities and the criteria that 
must be met for specific ratings. The regulations require 
that, in evaluating a given disability, the disability be 
viewed in relation to its whole recorded history. 38 C.F.R. § 
4.2 (2007); see also Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7 (2007). All reasonable doubt is 
resolved in the veteran's favor. 38 C.F.R. § 4.3 (2007).

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims (Veterans Court) held 
that, in evaluating a service-connected disability, the Board 
must consider functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45. See also 38 C.F.R. § 4.59.

The veteran's service-connected mechanical low back pain with 
degenerative arthritis is currently evaluated as 40 percent 
disabling under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5010-
5242 (2007).  The Board observes that VA revised the criteria 
for diagnosing and evaluating the spine effective 
September 26, 2003.  Thus, the veteran is entitled to the 
application of the version of the regulation that is more 
favorable to him from the effective date of the new criteria; 
only the former criteria are to be applied for the period 
prior to the effective date of the new criteria.  VAOPGCPREC 
3-2000.

Under rating criteria in effect prior to September 26, 2003, 
DC 5292 provided that limitation of motion of the lumbar 
segment of the spine is rated 40 percent when severe.  See 38 
C.F.R. Part 4, § 4.71a, DC 5292 (2003).  A 40 percent 
evaluation is available under DC 5295 for severe lumbosacral 
strain with listing of whole spine to opposite side, positive 
Goldthwaite's sign, marked loss of lateral motion with osteo- 
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  See 38 C.F.R. § 4.71a, DC 5295 (2003).

If intervertebral disc syndrome is severe, with 
symptomatology indicating recurring attacks with intermittent 
relief, a 40 percent rating is assigned.  Pronounced 
intervertebral disc syndrome, manifested by persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc for which there is little 
intermittent relief, is assigned a 60 percent rating.  See 38 
C.F.R. § 4.71a, DC 5293 (2002).

Under the revised criteria for evaluating spine disabilities, 
the General Rating Formula for Diseases and Injuries of the 
Spine ("General Formula") includes DC 5242 (degenerative 
arthritis) and provides disability ratings for diseases or 
injuries of the spine, with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease. 

For purposes of this case, the Board notes that under the 
General Formula, an evaluation of 40 percent is available for 
vertebral fracture manifested by unfavorable ankylosis of the 
entire cervical spine; or, forward flexion of the 
thoracolumbar spine is 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A higher 
evaluation of 50 percent is available for unfavorable 
ankylosis of the entire thoracolumbar spine.  Finally, the 
maximum evaluation of 100 percent is available for 
unfavorable ankylosis of the entire spine.  See 38 C.F.R. 
§ 4.71a, DC 5235 (2007).

There are several notes following the General Formula 
pertinent to rating back disabilities.  

Note (1) specifies that any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, should be separately evaluated under an 
appropriate diagnostic code.  

Note (2) provides that, for VA compensation purposes, normal 
forward flexion of the cervical spine is zero to 45 degrees, 
extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees. Normal forward flexion of 
the thoracolumbar spine is zero to 90 degrees, extension is 
zero to 30 degrees, left and right lateral flexion are zero 
to 30 degrees, and left and right lateral rotation are zero 
to 30 degrees. The combined range of motion refers to the sum 
of the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation. The normal 
combined range of motion of the cervical spine is 340 degrees 
and of the thoracolumbar spine is 240 degrees. The normal 
ranges of motion for each component of spinal motion provided 
in this note are the maximum that can be used for calculation 
of the combined range of motion.  

Note (3) provides that, in exceptional cases, an examiner may 
state that because of age, body habitus, neurologic disease, 
or other factors not the result of disease or injury of the 
spine, the range of motion of the spine in a particular 
individual should be considered normal for that individual, 
even though it does not conform to the normal range of motion 
stated in Note (2). Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.  

Note (4) provides that each range of motion measurement 
should be rounded to the nearest five degrees.  

Note (5) provides that, for VA compensation purposes, 
unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty walking 
because of a limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching. Fixation of 
a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.
Note (6) provides that disability of the thoracolumbar and 
cervical spine segments should be separately evaluated, 
except when there is unfavorable ankylosis of both segments, 
which will be rated as a single disability.  See generally 
38 C.F.R. §§ 4.71a, DC's 5235 to 5243 (2007). 

Intervertebral disc syndrome (preoperatively or 
postoperatively) may be evaluated either under the General 
Formula or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined. See 38 C.F.R. § 4.25 (2007) (combined ratings 
table).

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides a 10 percent disability 
rating for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least one week but 
less than 2 weeks during the past 12 months. A 20 percent 
disability rating is awarded for disability with 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months. With 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months, a 40 
percent evaluation is in order. Finally, a maximum schedular 
rating of 60 percent is assigned for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 6 weeks during the past 12 months.

The Board finds that the preponderance of the evidence is 
against the veteran's claim for a disability evaluation 
greater than 40 percent for mechanical low back pain with 
degenerative arthritis, under either the former or revised 
rating criteria.  The May 2000 rating decision that is the 
basis for this appeal assigned a 40 percent rating for 
mechanical low back pain using DC 5010-5292, effective from 
November 22, 1999.

The evidence does not support an evaluation greater than 
40 percent for service-connected mechanical low back pain 
with degenerative arthritis under the former rating criteria.  
The veteran is receiving the maximum 40 percent evaluation 
for severe limitation of motion of the lumbar spine under 
DC 5292 and for severe lumbosacral strain under DC 5295.  
There is no objective evidence that the veteran's mechanical 
low back pain resulted in pronounced intervertebral disc 
syndrome, manifested by persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc for 
which there is little intermittent relief such that a 
60 percent rating is warranted under DC 5293.  

Private outpatient treatment in January 2000 revealed that 
the veteran had experienced low back discomfort following a 
car wreck in November 1999 when another vehicle struck the 
car that he was driving.  There was lower back discomfort on 
physical examination and straight leg raising was positive on 
the right at 75 degrees.  X-rays showed no evidence of any 
acute fracture, spondylolysis, or spondylolisthesis.  VA 
examination in February 2000 showed lumbar spine flexion to 
20 degrees, extension to 25 degrees, bilateral flexion to 
30 degrees, with complaints of pain in all directions, and 
normal lumbar spine x-rays.  Moderate lumbar strain was noted 
on VA outpatient treatment in June 2000.  Minimal spasm of 
paraspinal muscles with trigger points at L2 and L3 was noted 
on VA outpatient treatment in May 2001.  

The Board also concludes that a higher evaluation than 40 
percent for service-connected mechanical low back pain with 
degenerative arthritis is not warranted under the revised 
rating criteria.  There is no evidence of unfavorable 
ankylosis in the entire thoracolumbar spine or the entire 
spine such that a higher rating is warranted under DC 5235.  
There also is no evidence of intervertebral disc syndrome or 
any incapacity due to this condition such that a higher 
rating is warranted under DC 5243.  On VA examination in 
November 2006, the veteran denied any flare-ups of back pain 
or associated symptoms.  See 38 C.F.R. §§ 4.40, 4.45.  There 
was no swelling, joint deformity, additional limitation of 
motion with repetitive motion, or muscle spasm in the lumbar 
spine.  Flexion was to 60 degrees with pain, extension was to 
30 degrees with pain, right lateral flexion was to 40 degrees 
without pain, rotation was to 35 degrees in each direction 
with pain bilaterally.  X-rays showed only moderate spurring 
at L2-L3 with disc space narrowing but were otherwise normal.  
The VA examiner diagnosed moderate chronic lumbar strain with 
no reported flare-ups and no additional limitation with 
repetitive motion.  Finally, as the VA examination in 
November 2006 showed no posture or gait abnormalities or 
other associated objective neurologic abnormalities, a 
separate evaluation for such abnormalities is not warranted.  

In summary, the Board finds that the 40 percent evaluation 
currently assigned appropriately compensates the veteran for 
the level of disability that he has experienced since he 
filed his increased rating claim.  Hence, further 
consideration of staged ratings is not warranted.  See Hart 
v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 2007).

Higher Initial Rating for Residuals of Right Finger Fractures

In addition to the laws and regulations governing increased 
rating claims discussed above, and as noted in the 
Introduction, where the appeal arises from the original 
assignment of a disability evaluation following an award of 
service connection, the severity of the disability at issue 
is to be considered during the entire period from the initial 
assignment of the disability rating to the present time.  
Separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  See Fenderson, supra.

The veteran's service-connected residuals, status-post 
fractures of the right middle and right ring fingers are 
currently evaluated as 10 percent disabling under 38 C.F.R. 
§ 4.71a, DC 5223.  See 38 C.F.R. § 4.71a, DC 5223 (2007) 
(favorable ankylosis of two digits of one hand).  Because the 
applicable rating criteria were revised effective August 26, 
2002, and because this appeal arises from an original service 
connection claim filed in November 1999, the veteran again is 
entitled to the application of the regulation that is more 
favorable to him from the effective date of the new criteria; 
only the former criteria are to be applied for the period 
prior to the effective date of the new criteria.  See 
VAOPGCPREC 3-2000; Fenderson, supra.

Prior to August 26, 2002, the following rules were observed 
in classifying the severity of ankylosis and limitation of 
motion of single digits and combinations of digits: (1) 
Ankylosis of both the metacarpophalangeal and proximal 
interphalangeal joints, with either joint in extension or in 
extreme flexion, will be rated as amputation; (2) Ankylosis 
of both the metacarpophalangeal and proximal interphalangeal 
joints, even though each is individually in favorable 
position, will be rated as unfavorable ankylosis; (3) With 
only one joint of a digit ankylosed or limited in its motion, 
the determination will be made on the basis of whether motion 
is possible to within 2 inches (5.1 centimeters) of the 
median transverse fold of the palm; when so possible, the 
rating will be for favorable ankylosis, otherwise 
unfavorable; (4) With the thumb, the carpometacarpal joint is 
to be regarded as comparable to the metacarpophalangeal joint 
of other digits.

Since August 26, 2002, the following rules apply in rating 
ankylosis or limitation of motion of single or multiple 
digits of the hand:

(1) For the index, long, ring, and little fingers (digits II, 
III, IV, and V), zero degrees of flexion represents the 
fingers fully extended, making a straight line with the rest 
of the hand. The position of function of the hand is with the 
wrist dorsiflexed 20 to 30 degrees, the metacarpophalangeal 
and proximal interphalangeal joints flexed to 30 degrees, and 
the thumb (digit I) abducted and rotated so that the thumb 
pad faces the finger pads. Only joints in these positions are 
considered to be in favorable position. For digits II through 
V, the metacarpophalangeal joint has a range of zero to 90 
degrees of flexion, the proximal interphalangeal joint has a 
range of zero to 100 degrees of flexion, and the distal 
(terminal) interphalangeal joint has a range of zero to 70 or 
80 degrees of flexion.

(2) When two or more digits of the same hand are affected by 
any combination of amputation, ankylosis, or limitation of 
motion that is not otherwise specified in the rating 
schedule, the evaluation level assigned will be that which 
best represents the overall disability (i.e., amputation, 
unfavorable or favorable ankylosis, or limitation of motion), 
assigning the higher level of evaluation when the level of 
disability is equally balanced between one level and the next 
higher level.

(3) Evaluation of ankylosis of the index, long, ring, and 
little fingers: (i) If both the metacarpophalangeal and 
proximal interphalangeal joints of a digit are ankylosed, and 
either is in extension or full flexion, or there is rotation 
or angulation of a bone, evaluate as amputation without 
metacarpal resection, at proximal interphalangeal joint or 
proximal thereto. (ii) If both the metacarpophalangeal and 
proximal interphalangeal joints of a digit are ankylosed, 
evaluate as unfavorable ankylosis, even if each joint is 
individually fixed in a favorable position. (iii) If only the 
metacarpophalangeal or proximal interphalangeal joint is 
ankylosed, and there is a gap of more than two inches (5.1 
cm.) between the fingertip(s) and the proximal transverse 
crease of the palm, with the finger(s) flexed to the extent 
possible, evaluate as unfavorable ankylosis. (iv) If only the 
metacarpophalangeal or proximal interphalangeal joint is 
ankylosed, and there is a gap of two inches (5.1 cm.) or less 
between the fingertip(s) and the proximal transverse crease 
of the palm, with the finger(s) flexed to the extent 
possible, evaluate as favorable ankylosis.

(4) Evaluation of ankylosis of the thumb: (i) If both the 
carpometacarpal and interphalangeal joints are ankylosed, and 
either is in extension or full flexion, or there is rotation 
or angulation of a bone, evaluate as amputation at 
metacarpophalangeal joint or through proximal phalanx. (ii) 
If both the carpometacarpal and interphalangeal joints are 
ankylosed, evaluate as unfavorable ankylosis, even if each 
joint is individually fixed in a favorable position. (iii) If 
only the carpometacarpal or interphalangeal joint is 
ankylosed, and there is a gap of more than two inches (5.1 
cm.) between the thumb pad and the fingers, with the thumb 
attempting to oppose the fingers, evaluate as unfavorable 
ankylosis. (iv) If only the carpometacarpal or 
interphalangeal joint is ankylosed, and there is a gap of two 
inches (5.1 cm.) or less between the thumb pad and the 
fingers, with the thumb attempting to oppose the fingers, 
evaluate as favorable ankylosis.

(5) If there is limitation of motion of two or more digits, 
evaluate each digit separately and combine the evaluations.

Under criteria in effect prior to and since August 26, 2002, 
an evaluation of 10 percent is available for favorable 
ankylosis of the long and ring, long and little, or ring and 
little fingers.  A higher evaluation of 20 percent is 
available for favorable ankylosis of the index and long, 
index and ring, or index and little fingers.  A maximum 
evaluation of 20 percent is available favorable ankylosis of 
the thumb and any finger of the minor (non-dominant) hand.  A 
maximum evaluation of 30 percent is available for favorable 
ankylosis of the thumb and any finger of the major (dominant) 
hand.  38 C.F.R. § 4.71a, DC 5223.

The former criteria for rating unfavorable ankylosis of two 
or more individual fingers contain the following notes: (a) 
Extremely unfavorable ankylosis of the fingers, all joints in 
extension or in extreme flexion, or with rotation and 
angulation of bones, will be rated as amputation; (b) The 
ratings for Codes 5216 through 5219 apply to unfavorable 
ankylosis or limited motion preventing flexion of tips to 
within 2 inches (5.1 cms.) of the medial transverse fold of 
the palm; (c) Combinations of finger amputations at various 
levels, or of finger amputations with ankylosis or limitation 
of motion of the fingers will be rated on the basis of the 
grade of disability, i.e., amputation, unfavorable ankylosis, 
or favorable ankylosis, most representative of the levels of 
combinations. With an even number of fingers involved, and 
adjacent grades of disability, select the higher of the two 
grades.

The revised criteria for rating unfavorable ankylosis of two 
or more individual fingers contain the following note: Also 
consider whether evaluation as amputation is warranted.

The former criteria for rating favorable ankylosis of two or 
more individual fingers contain the following notes: (a) The 
rating for codes 5220 through 5223 apply to favorable 
ankylosis or limited motion permitting flexion of the tips to 
within 2 inches (5.1 cms.) of transverse fold of the palm. 
Limitation of motion of less than 1 inch (2.5 cms.) in either 
direction is not considered disabling; (b) Combinations of 
finger amputations at various levels, or of finger 
amputations with ankylosis or limitation of motion of the 
fingers will be rated on the basis of the grade of 
disability, i.e., amputation, unfavorable ankylosis, or 
favorable ankylosis, most representative of the levels of 
combinations. With an even number of fingers involved, and 
adjacent grades of disability, select the higher of the two 
grades.

As noted, service connection was granted and a 10 percent 
disability evaluation was assigned effective July 29, 1994; 
this rating has been in effect since then.  

VA clinical records show that, on VA examination in November 
1994, the veteran complained that his right middle and ring 
fingers gave out when he used them.  Objective examination 
showed both fingers were slowly rotated, the right middle 
finger flexed to 1 inch from the fold, the right ring finger 
flexed to 13/4 inches from the fold, neither fingertip could 
appose to the thumb, right hand grip strength was 50 percent 
of the left hand.  X-rays of the right hand were completely 
normal.  The diagnosis was status-post fracture right middle 
and right ring fingers.

On VA examination in November 2006, the veteran complained of 
decreased grip in the right hand.  He denied any flare-ups of 
pain.  He was right-handed but did not identify any specific 
activities that he could not perform because of his right 
hand.  He grasped his cane easily in his right hand.  
Physical examination showed both hands appeared normal, a 
normal range of motion in the right thumb, right index, and 
right fifth fingers without pain.  Range of motion testing of 
the right middle and right ring fingers showed flexion was to 
90 degrees in both metacarpophalangeal (MCP) joints, normal 
extension in both MCP joints, flexion to 100 degrees in the 
proximal interphalangeal (PIP) joint, normal extension in the 
PIP joints, flexion to 45 degrees in the dorsal 
interphalangeal (DIP) joints, and normal extension in the DIP 
joints.  The veteran could oppose easily his right ring and 
right middle fingers to his right thumb with no gap.  There 
was normal strength in the right middle and right ring 
fingers.  The VA examiner observed the veteran easily 
grasping his cane and making transfers from the wheelchair to 
the examination table using his right hand.  No additional 
limitation of motion was seen with repetitive motion of the 
right middle and right ring fingers.  X-rays of the right 
hand were normal with no evidence of a previous fracture.  
The impressions included no chronic condition identified in 
the right middle and right ring fingers.

The Board finds that the preponderance of the evidence is 
against the veteran's claim for an initial evaluation greater 
than 10 percent for residuals, status-post fractures of the 
right middle and right ring fingers.  The medical evidence 
does not establish that, at any time during the appeal 
period, the veteran had either favorable or unfavorable 
ankylosis, i.e., fixation of any joint of either the right 
middle or the right ring finger.  However, the former rating 
criteria did not provide for evaluation of finger injuries on 
the basis of limitation of motion; instead, finger injuries 
were evaluated by analogy to ankylosis.  In any event, at no 
time during the appeal period has any limited motion of the 
right middle or the right ring finger been equivalent in 
severity to unfavorable or favorable ankylosis of either of 
these digits. Thus, the assignment of a 20 percent evaluation 
for finger injury residuals under the former rating criteria 
for unfavorable or favorable ankylosis of the affected digits 
is not warranted.

The Board has also considered whether an initial evaluation 
higher than 10 percent is available for the veteran's finger 
injuries on the basis of rating codes for limitation of 
motion of the affected fingers under the revised rating 
criteria.  However, as noted, VA examination in November 2006 
showed only limitation of motion in the DIP joints of the 
right middle and right ring fingers; there was full flexion 
and extension in the MCP and PIP joints and full extension in 
the DIP joints.  

There is no objective evidence of arthritis of either the 
right middle or right ring finger at any time throughout the 
appeal period.  VA examination in November 1994 showed that 
the veteran was unable to oppose his right thumb with either 
of these fingers and right hand grip strength was 50 percent 
of the left hand; this appears to be the basis for the 
initial 10 percent evaluation.  Both the right middle and 
right ring finger are not affected by arthritis and continue 
to exhibit non-compensable limitation of motion.

There also is no objective evidence of pain, fatigue, 
weakness, lack of endurance, incoordination or additional 
limitation of motion of the right middle or right ring 
finger.  Thus, even applying the provisions of DeLuca or 38 
C.F.R. §§ 4.40, 4.45 and 4.59, additional compensation is not 
warranted.

Finally, the initial 10 percent evaluation currently assigned 
for residuals of right middle and right ring finger fractures 
appropriately compensates the veteran for the level of 
disability that he has experienced since he filed his service 
connection claim; accordingly, further consideration of 
staged ratings is not warranted.  See Fenderson, supra.


ORDER

Entitlement to service connection for fatigue; a skin rash; 
headaches; muscle and joint pain; respiratory problems; and 
gastrointestinal problems, each to include as secondary to an 
undiagnosed illness, is denied.

Entitlement to a disability evaluation greater than 
40 percent for mechanical low back pain with degenerative 
arthritis is denied.

Entitlement to an initial disability evaluation greater than 
10 percent for residuals, status-post fractures, right middle 
and right ring finger, is denied.

REMAND

In its June 2003 remand, the Board requested that the RO 
provide appropriate VCAA notice with respect to all of the 
veteran's currently appealed claims.  However, the VCAA 
notice letter sent to the veteran and his service 
representative in September 2003 did not address the claims 
for service connection for sleep disturbance and for memory 
loss, each to include as secondary to an undiagnosed illness.  
Where such an error occurred, the Board must presume that the 
error was prejudicial, and VA bears the burden of rebutting 
said presumption.  Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007) (recognizing that "VCAA notice errors are 
reviewed under a prejudicial error rule" and holding that 
"all VCAA notice errors are presumed prejudicial and . . . 
VA has the burden of rebutting this presumption").

Unfortunately, after reviewing the veteran's claims file, the 
Board concludes that, in this case, errors in the timing or 
content of VCAA notice provided to the veteran were 
prejudicial to the claimant and the claims for service 
connection for sleep disturbance and for memory loss, each to 
include as secondary to an undiagnosed illness, must be 
remanded for readjudication.
  
In Stegall v. West, 11 Vet. App. 268 (1998), the Veterans 
Court held that a remand by the Board confers on the veteran, 
as a matter of law, the right to compliance with the remand 
orders.  In view of the agency of original jurisdiction's 
failure to follow the directives in the June 2003 remand, and 
although the Board regrets any additional delay in 
adjudicating the veteran's claims, another remand is 
required.

Accordingly, the case is REMANDED for the following action:

1.  Review the claims file and ensure that 
all VCAA notice obligations have been 
satisfied in accordance with the recent 
court decisions, as well as 38 U.S.C.A. §§ 
5102, 5103, and 5103A, and any other 
applicable legal precedent.  Specifically, 
as requested in the Board's June 2003 
remand, issue appropriate VCAA notice on 
the appellant's claims of entitlement to 
service connection for sleep disturbance 
and for memory loss, each to include as 
secondary to an undiagnosed illness.

2.  After completion of the foregoing, 
readjudicate the claims.  If any benefit 
sought on appeal remains denied, the 
veteran should be provided an SSOC which 
addresses all evidence associated with the 
record since the last SSOC.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007).




______________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


